United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.B., Appellant
and
DEPARTMENT OF INTERIOR, REDWOOD
NATIONAL PARK, Orick, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 19-1444
Issued: May 22, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge

On June 17, 2019 appellant filed a timely appeal from a May 9, 2019 decision of the Office
of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards assigned the
appeal Docket 19-1444.
On August 1, 2018 appellant, then a 26-year-old forestry aid, filed a traumatic injury claim
(Form CA-1) alleging that in August 2010 he sustained multiple injuries while playing in a
basketball game scheduled on a regular workday evening while in the performance of duty. The
record as presented to the Board establishes that appellant has not been properly served with any
documents in the development or adjudication of his claim. Therefore, the case shall be remanded
for proper claim development and service of all documentation regarding the adjudication of the
claim.
Accordingly, the May 9, 2019 decision shall be set aside and the case remanded for further
development to provide appellant an opportunity to cure the deficiencies in his claim.1 Following
this and any other such further development as deemed necessary, OWCP shall issue a de novo
decision.

1

See G.A., Docket No. 18-0266 (issued February 25, 2019).

IT IS HEREBY ORDERED THAT the May 9, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further action consistent with
this order of the Board.
Issued: May 22, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

2

